Citation Nr: 0027197	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  98-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an adverse action by the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO).

A hearing was held before the undersigned Veterans Law Judge 
sitting in Montgomery, Alabama, in July 2000.  The 
undersigned was designated by the Chairman of the Board to 
conduct such a hearing.  A transcript of the hearing 
testimony has been associated with the claims file.


REMAND

Review of the record reveals that the appellant has been 
assigned a permanent and total disability rating for pension 
purposes since September 1995.  It is indicated that this 
was, at least in part, based on his turning 65 at that time.  
His principal disabilities, as classified by the RO are:  
arteriosclerotic heart disease, with angina, class II heart, 
with hypertension, rated 60 percent disabling; and, bilateral 
cataracts, rated 30 percent disabling.

The award of special monthly pension based on housebound 
benefits is determined, at least in part, on the ratings 
assigned for disabilities that can be identified.  For 
instance, legal entitlement to housebound benefits can be 
established if an otherwise qualified veteran has a single 
disorder rated 100 percent disabling, with additional 
disability rated 60 percent or more disabling.

In this case, at the hearing before the undersigned in July 
2000, the veteran testified that in addition to the disorders 
that are currently rated, he has been receiving VA treatment 
for breathing problems and joint pathology, to include 
arthritis.  He has reported that he has been given inhalers 
and has had numerous x-rays taken.  Copies of those records 
should be obtained for association with the claims.  
Thereafter, the RO will evaluate the veteran's overall 
disability picture, assigning disability evaluations to any 
additional disorders that are demonstrated.

In view of the foregoing, this matter is REMANDED for the 
following actions:

1.  The RO should, with the assistance of 
the appellant as indicated, obtain copies 
of any and all records of treatment 
rendered for any disability during the 
appeal period, especially treatment since 
the 1998 examination of record.  If there 
is private treatment, the appellant 
should provide assistance in obtaining 
those records.  The VA should obtain 
copies of its records wherein the veteran 
has been treated.  At the personal 
hearing he indicated that treatment had 
been at the VA clinic in Birmingham.  If 
there is other VA treatment, the 
appellant should notify the RO so that 
records might be obtained.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  Thereafter, the RO should 
readjudicate the claim for special 
monthly pension benefits.  All disorders 
that can be identified from the records 
obtained should be set out in detail and 
assigned ratings.  If it is not possible 
to assign disability ratings to some of 
the disorders without examination, such 
examination should be scheduled.  The 
claims folder should be made available to 
any examiners prior to the examinations.

When the aforementioned development has been accomplished, if 
the benefits sought are not granted, the appellant and his 
representative should be provided a supplemental statement of 
the case and afforded a reasonable opportunity to respond 
thereto.  Thereafter, the matter should be returned to the 
Board for further appellant consideration, if in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



